557 So. 2d 676 (1990)
In the Interest of T.S. and M.H.W., Children.
Mark WILKINSON and Beverly Wilkinson, Appellants,
v.
STATE OF FLORIDA, DEPARTMENT OF HEALTH AND REHABILITATIVE SERVICES, Appellee.
No. 88-03319.
District Court of Appeal of Florida, Second District.
March 2, 1990.
J. Frank Porter of Smith & Porter, Fort Myers, for appellants.
*677 Eugenie G. Rehak, Sr. Atty., Dept. of Health and Rehabilitative Services, Fort Myers, for appellee.
THREADGILL, Judge.
Mark and Beverly Wilkinson appeal orders of the trial court in this child dependency case. They contend that the evidence is insufficient to support a finding of dependency and that the court erred in adjudicating the children dependent without stating the factual basis for the finding as required by section 39.409, Florida Statutes (1987).
We have considered the arguments and examined the record of these proceedings and find sufficient evidence to support the finding of dependency.
Section 39.409 requires, however, that when the court makes a finding of dependency that includes an adjudication of dependency, the order must state the facts upon which the finding is made. § 39.409(3), Fla. Stat. In both orders of adjudication the only factual basis stated by the court was that "said children were found to be living in the conditions set forth in the petition filed on August 16, 1988." This is insufficient to support an adjudication of dependency. See In the Interest of I.T. v. State of Florida, Department of Health and Rehabilitative Services, 532 So. 2d 1085 (Fla. 3d DCA 1988); Fitzpatrick v. State of Florida, Department of Health and Rehabilitative Services, 515 So. 2d 319 (Fla. 3d DCA 1987); In the Interest of C.S., a child, 503 So. 2d 417 (Fla. 1st DCA 1987).
The trial court, in the final order, found no action required other than Department of Health and Rehabilitative Services supervision within the home. With such a disposition the court could have properly found the children dependent, but withheld formal adjudication of dependency. § 39.409(2), Fla. Stat. (1987). We therefore remand with instructions that the formal adjudication of dependency be stricken. In all other respects, the orders on appeal are affirmed.
Affirmed in part; remanded with directions.
SCHEB, A.C.J., and LEHAN, J., concur.